— Judgment unanimously affirmed with costs. Memorandum: The court’s findings that claimant’s injuries were caused by a fall from a bridge and by defendant’s failure to provide claimant with any safety devices are amply supported by the evidence and should be affirmed. Thus, claimant established defendant’s absolute liability under section 240 (1) of the Labor Law (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513, rearg denied 65 NY2d 1054). We also find that the court’s evidentiary rulings were proper and that the verdict was not excessive considering the nature and extent of claimant’s injuries (see, James v Shanley, 73 AD2d 752). (Appeal from order of Court of Claims, NeMoyer, J. — negligence.) Present—Callahan, J. P., Denman, Green, Pine and Lawton, JJ.